       Case 3:20-cv-01806-K Document 1 Filed 07/08/20                 Page 1 of 9 PageID 1



                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


 DEMETRIA L. BRIDGES,
                                                             CIVIL COMPLAINT
               Plaintiff,

 v.                                                       CASE NO. 3:20-cv-01806

 PROCOLLECT, INC.,
                                                        DEMAND FOR JURY TRIAL
               Defendant.


                                           COMPLAINT

           NOW comes DEMETRIA L. BRIDGES (“Plaintiff”), by and through her attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of PROCOLLECT, INC.

(“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2.   This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C. §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States.

      3.   Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

and resides within the Northern District of Texas.




                                                  1
         Case 3:20-cv-01806-K Document 1 Filed 07/08/20                   Page 2 of 9 PageID 2



                                                  PARTIES

       4.   Plaintiff is a consumer over 18 years-of-age, and a “person” as defined by 47 U.S.C.

    §153(39).

       5.   Defendant boasts itself as “one of the nation’s premier debt collection agencies[.]”1

    Defendant is a corporation organized under the laws of the state of Texas with its principal place

    of business located at 12170 Abrams Road, Suite 100, Dallas, Texas 75243. Defendant engages

    in collection activities in several different states, including the state of Texas.

       6.   Defendant is a “person” as defined by 47 U.S.C. §153(39).

       7.   Defendant acted through its agents, employees, officers, members, directors, heirs,

    successors, assigns, principals,       trustees, sureties, subrogees, third-party contractors,

    representatives and insurers at all times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

       8.   The instant action arises out of Defendant’s attempts to collect upon two different

    consumer debts that Plaintiff allegedly incurred (“subject debts”).

       9.   One of these consumer debts pertained to a purported medical bill, which was erroneously

    charged to Plaintiff, as the bill was to be covered by Plaintiff’s workers’ compensation benefits.

       10. The other consumer debt stemmed from Plaintiff’s alleged default on a residential

    apartment obligation.

       11. For the last handful of years, Plaintiff has been receiving calls to her cellular phone, (601)

    XXX-9662, from Defendant.




1
    https://procollect.com/

                                                      2
     Case 3:20-cv-01806-K Document 1 Filed 07/08/20                    Page 3 of 9 PageID 3



   12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -9662. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   13. Defendant has called Plaintiff mainly using the phone number (214) 382-4871, but upon

belief, Defendant has used other phone numbers as well

   14. Upon information and belief, the aforementioned phone number ending in -4871 is

regularly utilized by Defendant during its debt collection activity.

   15. Upon answering phone calls from Defendant, Plaintiff has experienced a significant

pause, lasting several seconds in length, before being connected with a live representative.

   16. Furthermore, in other answered calls, Plaintiff is greeted by a pre-recorded message

prompting her to hold for the next available representative.

   17. Plaintiff, through her contacts with Defendant, was informed that Defendant was acting

as a debt collector attempting to collect upon the subject debts.

   18. Upon speaking to Defendant’s representatives, Plaintiff was confused as to why

Defendant was collecting upon a residential apartment debt, when that same debt was being

serviced by a different third-party debt collector.

   19. Plaintiff was even making regular payments on the residential apartment debt.

   20. Plaintiff also informed Defendant that the medical debt was not owed, as it was covered

by her workers’ compensation benefits.

   21. Yet, Defendant persisted in its collection efforts and attempted to extract payment from

Plaintiff.

   22. As a result of Defendant’s systematic and harassing conduct, Plaintiff demanded that it

cease contacting her.



                                                 3
        Case 3:20-cv-01806-K Document 1 Filed 07/08/20                  Page 4 of 9 PageID 4



      23. In spite of Plaintiff’s efforts, Defendant has placed not less than 30 calls to Plaintiff’s

    cellular phone, using pre-recorded messages and an ATDS.

      24. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

    resulting in exhausting time and resources.

      25. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

      26. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

    limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

    emotional distress, increased risk of personal injury resulting from the distraction caused by the

    never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,

    diminished cellular phone functionality, decreased battery life on her cellular phone, and

    diminished space for data storage on her cellular phone.

                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      27. Plaintiff repeats and realleges paragraphs 1 through 26 as though full set forth herein.

      28. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      29. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

    regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

    accounts.

      30. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

    or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

    or due to others. Defendant has been a member of the Association of Credit and Collection

    Professionals, an association of debt collectors, since 2004.2




2
    https://www.acainternational.org/search#memberdirectory

                                                         4
     Case 3:20-cv-01806-K Document 1 Filed 07/08/20                   Page 5 of 9 PageID 5



   31. The subject debts are “debt[s]” as defined by FDCPA §1692a(5) as they arise out of

transactions due or asserted to be owed or due to another for personal, family, or household

purposes.

         a. Violations of FDCPA §1692c(a)(1) and §1692d

   32. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   33. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff at least 30 times after she demanded that it stop calling.

This repeated behavior of systematically calling Plaintiff’s cellular phone in spite of Plaintiff’s

demands was harassing and abusive. The frequency and nature of calls shows that Defendant

willfully ignored Plaintiff’s pleas with the goal of annoying and harassing her.

   34. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.


         b. Violations of FDCPA § 1692e

   35. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   36. In addition, this section enumerates specific violations, such as:


            “The false representation of . . . the character, amount, or legal status of
            any debt . . . .” 15 U.S.C. § 1692e(2)(A).


                                                  5
     Case 3:20-cv-01806-K Document 1 Filed 07/08/20                    Page 6 of 9 PageID 6




            “The use of any false representation or deceptive means to collect or
            attempt to collect any debt or to obtain information concerning a
            consumer.” 15 U.S.C. §1692e(10).


    37. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop contacting

her, Defendant continued to communicate with Plaintiff via automated phone calls. Defendant

engaged in this deceptive behavior in an effort to force Plaintiff to answer its calls and make a

payment. Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal

ability to contact her via an automated system when it no longer had consent to do so.

    38. Defendant further violated §1692e, e(2), and e(10) when it attempted to collect upon debts

which Plaintiff does not owe. It was a false representation as to the character of the subject debt to

suggest that Plaintiff owed the debts, even though Plaintiff was already satisfying one account with

a different debt collector. One of the core purposes of the FDCPA is to prevent and restrain debt

collectors from abusing the collection process and collecting upon debts that are not owed,

underscoring how Defendant’s conduct posed a material risk of harm to Plaintiff interests provided

to her under the FDCPA.


        c. Violations of FDCPA § 1692f

    39. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    40. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on the

subject debts by continuously calling Plaintiff at least 30 times after being notified to stop.

Attempting to coerce Plaintiff into payment by placing voluminous phone calls without her




                                                   6
      Case 3:20-cv-01806-K Document 1 Filed 07/08/20                 Page 7 of 9 PageID 7



permission is unfair and unconscionable behavior. These means employed by Defendant only

served to worry and confuse Plaintiff.

    41. As pled herein, Plaintiff has been harmed and suffered damages as a result of Defendant’s

illegal actions.

        WHEREFORE, Plaintiff, DEMETRIA L. BRIDGES, respectfully requests that this

Honorable Court enter judgment in her favor as follows:


    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3);

    e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
       debt; and

    f. Awarding any other relief as this Honorable Court deems just and appropriate.

            COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

    42. Claimant repeats and realleges paragraphs 1 through 41 as though fully set forth herein.

    43. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

    44. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

                                                 7
     Case 3:20-cv-01806-K Document 1 Filed 07/08/20                  Page 8 of 9 PageID 8



has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendant’s continued contacts to Plaintiff after she demanded that

the phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and

frequency of Defendant’s contacts points to the involvement of an ATDS.

   45. In addition, Defendant also used pre-recorded messages when placing collection calls to

Plaintiff’s cellular phone.

   46. Upon information and belief, the system employed by Defendant to place phone calls to

Plaintiff’s cellular phone has the capacity – (A) to store or produce telephone numbers to be called,

using a random or sequential number generator; and (B) to dial such numbers.

   47. Defendant violated the TCPA by placing at least 30 phone calls to Plaintiff’s cellular phone

using an ATDS and pre-recorded messages without her consent. Any consent Plaintiff may have

given to Defendant by virtue of incurring the subject debts was explicitly revoked by Plaintiff’s

demands that it cease contacting her.

   48. The calls placed by Defendant to Plaintiff were regarding business transactions and not for

emergency purposes as defined by the TCPA under 47 U.S.C. § 227(b)(1)(A)(i).

   49. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, DEMETRIA L. BRIDGES, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;




                                                 8
     Case 3:20-cv-01806-K Document 1 Filed 07/08/20                Page 9 of 9 PageID 9



   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages pursuant
      to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: July 8, 2020                        Respectfully submitted,

                                           s/ Nathan C. Volheim (Lead Attorney)
                                           Nathan C. Volheim, Esq. #6302103
                                           Counsel for Plaintiff
                                           Sulaiman Law Group, Ltd.
                                           2500 South Highland Ave., Suite 200
                                           Lombard, Illinois 60148
                                           (630) 568-3056 (phone)
                                           (630) 575-8188 (fax)
                                           nvolheim@sulaimanlaw.com




                                              9
